DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2021 has been entered. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-11 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kaplan et al. US 2018/0050109 A1 (Kaplan ‘109), in view of Kaplan et al. US 2012/0052124 A1, and Bellas et al. US 2014/0308362 or Chen et al. CN 102847197 A or Gao et al. CN 104480714 A.

This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Kaplan ‘109 teaches a silk fibroin based materials comprising silk fibroin fragment having average molecular weight of less than 350 kDa, specifically average molecular weight ranging from 100 kDa to 150 kDa is found in the abstract and paragraph 0188.  Fibroin based material further comprising plasticizer including glycerol having weight ratio falls within the claimed weight ratio is found in paragraphs 0030-0033.  The claimed glass transition temperature and lyophilizing scaffold is found in paragraphs 0069-0072.  Silk fibroin in sterile solution is found in paragraphs 0140 and 0333.  Sild fibroin solution used in scaffold is found in paragraphs 0148 and 0163.  Porous silk fibroin having the claimed pores diameter is found in paragraphs 0223-0224. 
Kaplan does not expressly teach scaffold made directly from a silk fibroin fragments and glycerol.  

Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form a scaffold using the silk fibroin composition taught in Kaplan ‘109.  This is because both Kaplan references teach the desirability for preparing a sild fibroin solution useful for bioengineering scaffolds.
The cited references do not teach a sterile silk fibroin solution.  However, sterilizing or filtering to removed insoluble or foreign substances from the silk solution is known in the art.  See for example the teaching in Bellas at paragraph 0297 for a sterile silk fibroin solution.  See also the teaching in Chen et al.’s abstract for the teaching of filtering a silk fibroin solution.  See also the teaching in Gao et al.’s abstract for the teaching of filtering a silk fibroin solution 
Thus, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to filter/sterile the silk fibroin solution to obtain a solution useful for the desired applications.  This is because Bellas and Chen and Gao disclosed that sterilizing a silk fibroin solution is known in the art.




Response to Arguments
Applicant’s arguments filed 11/18/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN T TRAN whose telephone number is (571)272-0606.  The examiner can normally be reached on Monday-Friday, 8:30 am-5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT A. WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUSAN T TRAN/Primary Examiner, Art Unit 1615